Citation Nr: 1204315	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-28 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a spine disorder, claimed as a low back disorder.

2.  Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos or to chemicals including jet fuel fumes.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1972 to April 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The veteran requested a hearing before the Board by videoconference.  The requested Videoconference Hearing was conducted by the undersigned Veterans Law Judge in October 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's testimony at his 2011 hearing revealed that there are VA and non-VA records not yet obtained which may be relevant to the Veteran's claims.  These records should be sought prior to further adjudication of the claims.  In particular, the Veteran contends that clinical records related to his employment may substantiate his contention that he complained of back pain chronically and continuously prior to post-service employment injury.  The Veteran also contends that employment monitoring of his hearing may substantiate his contention that he complained of occasional tinnitus chronically and continuously proximate to service.  

The Veteran also contends that he is entitled to VA examination to determine whether he has a respiratory disorder related to his service, to include asbestosis due to asbestos exposure or difficulty breathing due to exposure to jet fuel and aircraft fumes.  The Board notes that the medical evidence establishes that the Veteran has sinusitis.  This evidence, together with the Veteran's testimony as to his exposure to jet fuel fumes, suggests that the claim for service connection for "asbestosis" should not be limited solely to that diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that, when determining the scope of a claim, VA must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits).  Accordingly, the claim is more accurately stated as reflected on the title page of this Remand. 

The Veteran testified that stress during service was linked to the diagnosis of hypertension many years after the Veteran's service discharge.  The record reflects that there are records related to the Veteran's cardiovascular disorders which have not been associated with the Veteran's claims file.  Those records should be obtained before a determination is made as to whether VA examination(s) is/are required.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to submit or identify the employment medical, clinical, sick leave, and hearing conservation records he contends may substantiate his claims that he had back pain and tinnitus prior to employment injuries or noise exposure.  The Veteran should be advised that the most persuasive evidence would include employment records proximate to his service discharge in 1975.  

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  Afford the Veteran an opportunity to submit or identify private clinical records which substantiate his contention that he had back pain or a back disorder prior to an employment injury to the back, especially radiologic records, and to submit or identify records related to any cardiovascular disorder, to include hypertension.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  The veteran should be advised of the types of alternative evidence which might assist him to substantiate his contentions about hypertension, a back injury with chronic and continuous pain following service, and chronic and continuous tinnitus following service, including, but not limited to, statements from individuals who may have observed relevant symptoms, reports of examinations for employment, benefits, insurance, and the like, especially radiologic records, including proximate to his service discharge in 1975.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  Locate complete VA outpatient treatment records from March 2010 to the present.  Associate those records with the claims files or electronic file.  

5.  The Veteran should be asked whether he obtained VA medical care prior to 2002, and, if so, he should identify the VA facilities at which care was rendered.  Obtain any identified records.

6.  Request service personnel records and/or administrative records, to include any records of monitoring of exposure to asbestos, from the National Personnel Records Center.

7.  After the service personnel records are received, the agency of original jurisdiction should review the records and make a determination as to whether there is evidence or information, including the evidence as to the Veteran's military occupational specialty, duties, and places stationed, to substantiate the Veteran's contention that he was exposed to asbestos.  The evidence as to the Veteran's risk of exposure to asbestos should be summarized for the VA examiner.

8.  After the instructions in paragraphs #1 through and #6 are conducted, to the extent possible, the agency of original jurisdiction should determine whether VA examination of the Veteran's spine, examination as to onset or etiology of hypertension, or VA audiologic examination, is/are required.  Conduct any VA examination indicated.

9.  After the instructions in paragraphs #1 through and #6 are conducted, to the extent possible, and a summary of documented asbestos exposure risk has been prepared, the Veteran should be scheduled for appropriate examination of the respiratory system.  The examiner and Veteran should be advised that the purpose of the examination is to determine whether the Veteran has a current respiratory disorder which is related to service-related exposure to asbestos or chemicals, to include jet fuel fumes.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies should be conducted.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review and discuss service treatment records and post-service clinical records, including records reflecting a diagnosis of sinusitis or any respiratory disorder.  After all relevant evidence in the claims file is reviewed, the VA examiner should offer an opinion as to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disorder which is the result of exposure to asbestos, exposure to chemicals, including jet fuel fumes, or results from any other incident of the Veteran's service.  

The examiner should discuss the Veteran's lay statements and testimony regarding his beliefs as to the reasons he has a respiratory disorder or disorders.  The examiner should explain the rationale for the answer provided in response to this question. 

If the requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

10.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

11.  Readjudicate the Veteran's appeal.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

